 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 722 
In the House of Representatives, U. S.,

September 9, 2009
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the terrorist attacks launched against the United States on September 11, 2001. 
 
 
Whereas on the morning of September 11, 2001, terrorists hijacked and destroyed four civilian aircraft, crashing two of them into the towers of the World Trade Center in New York City and a third into the Pentagon outside of Washington, DC; 
Whereas the passengers and crew aboard United Flight 93 fought heroically and sacrificed their own lives by crashing the plane in Shanksville, Pennsylvania, to prevent terrorist hijackers from killing additional innocent Americans; 
Whereas nearly 3,000 innocent men, women, and children were murdered in the attacks; 
Whereas 8 years later, the United States of America continues to mourn the lives lost on September 11, 2001; 
Whereas by targeting symbols of American strength and prosperity, the attacks were intended to assail the principles and values of the American people and to intimidate the Nation and its allies; 
Whereas the United States remains steadfast in its determination to defeat, disrupt, and destroy terrorist organizations and seeks to harness all elements of national power, including its military, economic, and diplomatic resources, to do so; 
Whereas Congress has passed, and the President has signed, numerous laws to protect the Nation, prevent terrorism at home and abroad, assist victims of terrorism, and support, in the field and upon return, the members of the Armed Forces who courageously defend the United States; 
Whereas the terrorist attacks that have occurred around the world since September 11, 2001, serve as reminders that the hateful inhumanity of terrorism poses a common threat to the free world and to democratic values; 
Whereas the United States has worked cooperatively with the nations of the free world to capture terrorists and bring them to justice; 
Whereas the United States remains committed to building strong and productive counterterrorism alliances; 
Whereas immediately following September 11, 2001, the United States Armed Forces moved swiftly against al-Qaeda and the Taliban, which the President and Congress had identified as enemies of America; 
Whereas in doing so, brave members of the Armed Forces left loved ones in order to defend the Nation; and 
Whereas many members of the Armed Forces remain abroad, defending the Nation from further terrorist attacks and continuing to battle al-Qaeda and the Taliban: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes September 11 as both a day to mourn and remember those taken from their loved ones and fellow citizens, and a day for the people of the United States to recommit to the Nation and to each other; 
(2)once again extends its deepest sympathies to the friends, families, and loved ones of the innocent victims of the September 11, 2001, terrorist attacks; 
(3)honors the heroic service and sacrifices of first responders, law enforcement personnel, State and local officials, volunteers, and others who aided the victims and, in so doing, bravely risked and often sacrificed their own lives and health; 
(4)expresses gratitude to the foreign leaders and citizens of all nations who continue to stand in solidarity with the United States against the international scourge of terrorism; 
(5)asserts, in the strongest possible terms, that the fight against terrorism is not a war on any nation, any people, or any faith; 
(6)recognizes the heroic service of United States personnel, including members of the United States Armed Forces, United States intelligence agencies, and the United States diplomatic service, and their families, who have sacrificed much, including their lives and health, to defend their country against terrorists; 
(7)vows that it will continue to take whatever actions are appropriate to defend the people of the United States and to identify, intercept, and defeat terrorists, including providing the United States Armed Forces, United States intelligence agencies, and the United States diplomatic service with the resources and support to effectively accomplish this mission; and 
(8)calls on all Americans to renew their devotion to the universal ideals that make the Nation great: freedom, pluralism, equality, and the rule of law. 
 
Lorraine C. Miller,Clerk.
